Citation Nr: 1231621	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a shell fragment wound (SFW) affecting Muscle Group XI, right foot.

2.  Entitlement to an initial compensable rating for plantar fasciitis, right foot.

3.  Entitlement to an initial compensable rating for degeneration of the talonavicular joint, right foot.

4.  Entitlement to a higher initial rating for a chronic low back strain with disc protrusion at L5-S1 of the lumbar spine, rated noncompensable from August 22, 2006, and rated 10 percent from February 10, 2012.

5.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar radiculopathy of the lower right extremity.




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to September 1995 and from February 2004 to April 2005 with additional service in the California National Guard.  He was awarded the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The matter was previously before the Board in November 2011, at which time the issues of entitlement to a compensable initial evaluation for disc protrusion, L5-S1, of the lumbar spine, and entitlement to an initial rating in excess of 10 percent for residuals of a shell fragment wound, right foot, were remanded for further development.

Following development consistent with the orders of the November 2011 remand, which included additional examinations of the spine and right foot, the Appeals Management Center (AMC) issued a July 2012 rating decision in which the Veteran was granted an increased initial rating of 10 percent for a chronic low back strain, effective February 10, 2012, and an initial rating of 20 percent for lumbar radiculopathy of the lower right extremity, effective February 10, 2012.  

While on remand, VA obtained opinions that the Veteran's plantar fasciitis of the right foot and degenerative changes of the talonavicular joint of the right foot were "as likely as not" related to his shell fragment wound.  These disabilities resulting from the SFW warrant evaluation as separate disabilities.  See 38 C.F.R. § 3.310 (2011).  As insufficient evidence exists to rate these disabilities, they are addressed in the remand section of this decision.  

The issue of entitlement to service connection for a left foot disability was raised at the Veteran's Board hearing, and was previously referred to the Agency of Original Jurisdiction (AOJ) in the November 2011 Board decision, but still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial compensable rating for plantar fasciitis of the right foot, entitlement to an initial compensable rating for degeneration of the talonavicular joint of the right foot, entitlement to a higher initial rating for a chronic low back strain with disc protrusion at L5-S1 of the lumbar spine, and entitlement to an initial evaluation in excess of 20 percent for a lumbar radiculopathy of the lower right extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's SFW resulted from a penetrating shrapnel fragment wound without explosive effect, and manifests no residuals of debridement or prolonged infection, but required in-service treatment; the Veteran has a lowered threshold of fatigue after normal use, such as walking, which increases pain and causes the foot to "club in," thus requiring rest and elevation.  There is no loss of muscle substance or other impairment

2.  The Veteran's SFW scar is 1/2-centimeter in diameter and circular, is superficial, and does not affect the motion or function of the foot.  The scar is neither unstable nor painful.  


CONCLUSION OF LAW

The criteria for an increased initial rating in excess of 10 percent for the residuals of a shell fragment wound affecting Muscle Group XI, right foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.41, 4.56, 4.73, Diagnostic Code 5311 (2011); 38 C.F.R. §  4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Veteran's claim for an increased initial rating for the residuals of a shell fragment wound, right foot, arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment.  VA provided the Veteran with examinations in August 2006 and February 2012.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a May 2011 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran has a Virtual VA electronic file; all treatment records associated with that file were reviewed in conjunction with the appeal. 

The Board notes that during the May 2011 Board hearing, the undersigned Veterans Law Judge (VLJ) informed the Veteran of the issues on appeal, and sought and suggested evidence that could support the claim, but did not explain the bases of the prior determinations concerning the Veteran's muscle disability of the right foot.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103(c)(2)).  However, the VLJ asked specific questions as to the current manifestations of the Veteran's muscle disability, in an attempt to obtain evidence to substantiate the claims for a higher initial rating.  Additionally, the Veteran subjectively described his symptomatology in detail.  As such, the hearing focused on the elements necessary to substantiate the Veteran's claims.  Moreover, the Veteran has not argued that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Therefore, VA has substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Board's duty is to assess the competency and credibility of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's shell fragment wound of the right foot (Muscle Group XI) has been rated under the criteria for muscle injuries.  Muscle Group damage is categorized as slight, moderate, moderately severe, and/or severe and evaluated accordingly under 38 C.F.R. § 4.56.  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, which include nine muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5309), three muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312), and six muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b) (2011).  For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined only under the provisions of 38 C.F.R. § 4.25 (2011).  See 38 C.F.R. § 4.55(f).  For compensable muscle groups which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

Under Diagnostic Code 5301 through Diagnostic Code 5323, disabilities resulting from muscle injuries are classified, as relevant here, as moderate, moderately severe and severe.  The definitions of those terms are set forth at 38 C.F.R. § 4.56, and are detailed below.

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii)  Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

Additionally, if present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56.

A moderate injury involving Muscle Group XI warrants a 10 percent rating; a moderately severe injury warrants a 20 percent rating; and a severe injury warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.  Throughout the rating period on appeal, the appellant's disability has been rated as 10 percent disabling under Diagnostic Code 5311, representing a moderate injury.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

The criteria under 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993); Tropf v. Nicholson, 20 Vet. App. 317 (2006).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this regard, the Board notes that the Veteran's disability warrants separate ratings for plantar fasciitis of the right foot and degeneration of the talonavicular joint of the right foot; the issue of entitlement to increased initial ratings for these disabilities is addressed in the remand section below, and the symptoms used in rating those disabilities will not be considered in the Board's evaluation of the claim on appeal.  See id.

The Board notes that a separate evaluation may also be warranted for scars.  In this regard, the rating criteria for scars were changed during the pendency of this appeal, effective October 2008.  The new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008, 73 Fed. Reg. 54708 (Sept. 23. 2008), or to those claims pending as of that date, but not yet rated, for which the Veteran has requested review under the revised criteria.  See 77 Fed. Reg. 2909 (Jan. 19, 2012) (providing that VA's intention with the October 23, 2008 rating change had been that claims pending as of that date would be rated under the old (pre-October 23, 2008) criteria subject to the right of the claimant to request review under the revised criteria).  The Veteran has not requested that the new criteria be applied to his claim.  Accordingly, the revisions do not apply in the present case.  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the June 2006 claim.  

Before October 2008, the rating criteria for scars (other than the head, face, or neck) afforded a 10 percent rating for scars in an area exceeding six square inches (39 square centimeters) or greater that are deep or cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating under the pre-October 2008 criteria is also warranted for scars in an area or areas of 144 square inches (929 square centimeters) or greater that are superficial and that do not cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent evaluation is warranted for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 and Note (1).  Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent evaluation.  A scar may also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

After review of the evidence, the Board finds that an increased rating for the residuals of a shell fragment wound of the right foot (Muscle Group XI) is not warranted here.

The Veteran was provided a VA examination in August 2006.  He informed the examiner that he sustained a right foot shrapnel wound in July 2004 while in combat activity, at which time he had a small open wound.  Attempted removal of the fragment at that time was unsuccessful, but the wound healed without further complications, and he did not require subsequent surgery or care.  Following the SFW, the Veteran experienced tenderness and discomfort in the right foot.  

On objective examination, the Veteran was able to ambulate without support and could climb stairs without difficulty.  He walked with a "fairly normal" gait but had some discomfort in the right foot on heel-toe walking.  He had full range of ankle motion of the right ankle, but there was a spot area of tenderness on deep pressure over the dorsum of the mid right foot.  There was no obvious gross deformity or inflammation.  The Veteran was diagnosed with a SFW of the dorsum of the right foot with a retained fragment in the manicular bone.  

X-rays performed in October 2008 showed a metallic foreign body in the navicular bone.  There were had minimal degenerative changes at the talonavicular joint.

In August 2009, the Veteran presented to outpatient podiatry treatment for right arch pain, which manifested whenever he stood for long periods of time.  He informed the treatment provider that he was "better with orthotics" and that cortisone reduced his pain.

At his May 2011 VA hearing, the Veteran testified that his foot disability affected his ability to perform his duties as a correctional officer.  His pain was typically a "five" on a scale of one to ten during the day, but by the end of the day the pain reached a level "seven."  While at work he just "dealt with" the pain.  He also wore orthotics to address the foot pain.  Sometimes after walking long distances, his foot started to "club in."  He believed that his foot had become weaker because he did not put much pressure on it.

The Veteran was provided a new VA examination in February 2012.  After walking "a lot" the Veteran would develop "7/10" pain which would last until he rested and elevated his foot.  The examiner noted that the Veteran had a muscle injury to Muscle Group XI, on his right foot.  The injury did not affect the muscle substance or function.  The muscle injury caused fatigue-pain in the right foot, affecting Muscle Group XI.  There was no muscle atrophy.  He required regular use of orthotics for his right foot.  The muscle injury did not cause functional impairment of his foot to the extent that no effective function remained for the foot other than that which would be served by a prosthesis.  

The Veteran's injury produced a "minimal scar" with an entrance would that was small, which indicated a short track of the missile through the muscle tissue.  The scar was 1/2-centimeter in diameter and was circular, was superficial, and did not involve deeper tissues.  The scar was not painful, and had good sensory function.  The scar was not ragged, depressed, or adherent.  It was not adhered to the bone.  The scar was well-healed and non-tender.  The scar did not impact range of motion.  

The examiner opined that the Veteran's muscle injury did not impact his ability to work.  The examiner stated that other foot disabilities of the Veteran's right foot, including degenerative changes of the talonavicular joint and plantar fasciitis, were "intimately involved with the SFW site" and were related to the SFW.

X-rays in February 2012 showed shrapnel in the cuboid bone, unchanged since the August 2006 examination.  The joint spaces of the foot were "unremarkable."  

Analysis

The Board finds that, applying the criteria of 38 C.F.R. § 4.56 to the severity of the wound, the Veteran's residuals of a shell fragment wound to Muscle Group XI warrant no more than a 10 percent rating under the criteria for a "moderate" muscle injury.  

The SFW sustained in service was a penetrating wound from a shrapnel fragment, without explosive effect.  There is no evidence of residuals of debridement or prolonged infection.  The Veteran received in-service treatment for the wound.  The evidence shows that the Veteran has a lowered threshold of fatigue after normal use, such as walking, which increases pain and requires rest and elevation.  The increased fatigue also affects the function of his foot, at the foot would, per the Veteran, "club in."  The scars were small and round, without loss of muscle substance or other muscle impairment.  Such criteria suggest a "moderate" muscle injury.  38 C.F.R. § 4.56.  

The Veteran does not meet the criteria for "moderately severe" or "severe" muscle injuries.  In addition to the symptoms listed in the preceding paragraph, he does not have muscle atrophy, adherent scarring, or multiple foreign bodies at the site of the SFW.  There is no indication of loss of deep fascia or normal firm resistance of the muscle.  

Therefore, the Board denies the Veteran's claim for a rating in excess of 10 percent for his muscle injury of the right foot.  

The Board also finds that the Veteran does not warrant a compensable rating for any scarring associated with the muscle injury to Muscle Group XI.  His scar is a 1/2-centimeter in diameter circular scar.  It is superficial and does not affect the Veteran's motion of the foot.  It is not unstable, and the scar is not painful.  There is no evidence that the scar causes limitation of function of the foot.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms of the Veteran's disability pain, fatigueability, weakness, and tenderness.  This symptomatology is contemplated by the rating criteria.  Further, additional the issues of entitlement to initial compensable ratings for plantar fasciitis and degeneration of the talonavicular joint of the right foot are being remanded, as indicated below.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The record reflects that the Veteran is employed as a correctional officer in California.  Although the evidence shows that the Veteran is in pain from walking around on the job, as he indicated, he copes with such pain.  Further, the February 2012 examiner opined that the foot disability does not impact his ability to work.  

The Veteran has not reported and the evidence does not otherwise reflect that he has been prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.


ORDER

A rating in excess of 10 percent for the residuals of a shell fragment wound affecting Muscle Group XI, right foot, is denied.


REMAND

Initially, it is unclear to the Board why 10 percent initial rating for a chronic low back strain, and the 20 percent initial rating for radiculopathy of the right lower extremity, were assigned effective dates of February 10, 2012, by the AMC.  Without regard to the issue of whether the appropriate rating has been assigned for his chronic low back strain, which is one of the issues remanded herein, there is evidence of continued low back pain since 1991, as indicated in the Veteran's service treatment records and on all VA examinations to date (2006, 2008, and 2012).  With respect to the issue of radiculopathy, there is at least clear evidence of right lower extremity radiculopathy as of 2008, and arguably evidence of radiculopathy dating to 1991, well before the Veteran's 2006 claim, as per the February 2008 VA examination opinion addendum.   The Board lacks jurisdiction over the effective date issues- the deadline to appeal such an issue is one year from the date of the July 2012 rating decision.

The issues of entitlement to a higher initial rating for a chronic low back strain with disc protrusion at L5-S1 of the lumbar spine, rated noncompensable from August 22, 2006, and rated 10 percent from February 10, 2012, and entitlement to an initial evaluation in excess of 20 percent for a lumbar radiculopathy of the lower right extremity, must be remanded to obtain additional treatment records, per the Veteran's request.  VA has a duty to obtain ongoing treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  While the AMC obtained treatment records through November 2011 following the Board's remand, the Veteran submitted correspondence on December 13, 2011, requesting that VA obtain medication records from the Tulare Medical Center concerning treatment for his back only.  It is unclear of additional records were available at that time, but the Board notes that no additional treatment records for the Veteran's back, other than the February 2012 X-ray reports, have been obtained since November 2011.  

As the Veteran has requested these records, the Board is obliged to ensure that they are obtained, as VA's duty to assist includes making reasonable efforts to obtain all potentially relevant records that the appellant adequately identifies and authorizes VA to obtain.  See 38 U.S.C. § 5103A(a)(1), (b)(1) (West 2002 & Supp. 2011); Moore v. Shinseki, 555 F.3d 1369, 1372-75 (Fed. Cir. 2009).  Further, if the records are maintained by a Federal department or agency, "efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(b)(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(e) (2011).  As such, all current VA treatment records must be obtained on remand.  

Additionally, the issues of entitlement to an initial compensable rating for plantar fasciitis of the right foot and entitlement to an initial compensable rating for degeneration of the talonavicular joint of the right foot must be remanded for an adequate examination.  

While previously on remand, VA obtained opinions that the Veteran's plantar fasciitis of the right foot and degenerative changes of the talonavicular joint of the right foot were "as likely as not" related to his shell fragment wound.  These disabilities resulting from the shell fragment wound, and as components of that injury manifesting as separate disabilities, warrant evaluation.  See 38 C.F.R. § 3.310 (2011).  But see 38 C.F.R. § 4.14 (providing that the same manifestation of a singular disability should not be given ratings under multiple rating criteria).  

The current examination reports describing the Veteran's plantar fasciitis and degeneration of the talonavicular joint do not adequately address the symptomatology of those disabilities for rating purposes.  On remand, the Veteran should be provided an examination to determine the current severity of those disabilities, including functional loss caused by pain on motion, weakened movement, excess fatiguability, incoordination, and other effects.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).

The Board notes concerning the Veteran's talonavicular joint degeneration, that while the most recent X-ray studies (February 2012) failed to show evidence of degeneration of that joint, such changes were shown in X-rays dated October 2008, during the period on appeal.  The finding that there is no current degeneration, if accurate, is not a bar to granting a staged rating for that disability.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA medical records.

2.  The Veteran should be scheduled for a VA foot examination to determine the current severity of his plantar fasciitis of the right foot and of his degeneration of the talonavicular joint of the right foot.  

The claims folders should be available to and reviewed by the examiner.  All indicated tests, studies and X-rays should be performed.  The report should set forth all objective findings regarding these disabilities, including complete range of motion measurements.  A complete rationale for all opinions expressed should be provided.

A) Concerning the plantar fasciitis of the right foot, the examiner should (a) identify and describe in detail all specific manifestations and residuals of the Veteran's plantar fasciitis of the right foot; (b) state whether the specific manifestations and residuals of the Veteran's plantar fasciitis of the right foot could be described as (i) severe, (ii) moderately severe, (iii) moderate; or (iv) less than moderate; (c) state whether the Veteran's plantar fasciitis results in any limitation of motion or limitation of function associated with his right foot, to the exclusion of limitations caused by the Veteran's residuals of a shell fragment wound and his degeneration of the talonavicular joint of the right foot.  If possible, any limitations should be noted in terms of degree of loss of motion.  Limitation during any periods of flare-up should also be estimated and expressed in degrees of lost motion.

B) Concerning the degeneration of the talonavicular joint of the right foot, the examiner should perform any indicated tests and studies indicated to determine whether the Veteran currently has a degenerative condition.  The examiner should provide an opinion as to (a) whether the Veteran had degeneration of the talonavicular joint of the right foot in October 2008, (b) whether the Veteran had degeneration of the talonavicular joint of the right foot in February 2012, and (c) whether the Veteran currently has degeneration of the talonavicular joint of the right foot.

If the Veteran currently has degeneration of the talonavicular joint of the right foot, the examiner should address the severity of the joint degeneration by recording the range of motion in the right foot observed on clinical evaluation and should assess whether the joint degeneration causes limitation of motion, pain, or instability, including on repetitive use.  Additionally, the examiner should be requested to determine whether the degeneration of the talonavicular joint of the right foot exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  

The examiner should also be asked to express an opinion as to the degree to which pain from the joint degeneration could significantly limit functional ability during flare-ups or on use.  The examiner should also discuss the extent of any occupational impairment resulting from his degeneration of the talonavicular joint of the right foot.

C) When addressing both the plantar fasciitis and the degeneration of the talonavicular joint of the right foot, the examiner should indicate, if possible, what aspects of the Veteran's foot disability are due solely to each of those aspects of the Veteran's foot disability.  If the examiner is unable to differentiate the symptoms of the plantar fasciitis and degeneration of the talonavicular joint from the symptoms associated directly with the Veteran's residuals of a shell fragment wound, the examiner should so indicate and provide an explanation as to why he or she is unable to do so.

3.  Thereafter, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


